        Case 8:19-cv-00350-PWG Document 12 Filed 02/20/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                 Greenbelt Division

                                                 :
PASQUALE SCIALDONE,                              :
                                                 :
                            Plaintiff,           :
              v.                                 : Case No.: 8:19-cv-00350-PWG
                                                 : _________________
MARRIOTT INTERNATIONAL, INC. et al.,             :
                                                 :
                            Defendants.          :
                                                 :

                   DEFENDANTS’ MOTION TO TRANSFER VENUE
       Pursuant to 28 U.S.C. § 1404(a), defendants Marriott International, Inc. and Braemar

Hotels & Resorts Inc. respectfully move the Court to transfer this action to the United States

District Court for the Eastern District of Pennsylvania. The motion is supported by the

accompanying Memorandum, which is incorporated herein by reference.


                                                  Respectfully submitted,

                                                  COZEN O’CONNOR, P.C.

                                           By:     __/s/ Chad E. Kurtz____________
                                                  Chad E. Kurtz, Esq.
                                                  1200 19th Street NW, Suite 300
                                                  Washington, DC 20036
                                                  Tel: (202) 463-2521
                                                  Fax: (202) 640-5939
                                                  ckurtz@cozen.com
                                                  Attorney for Defendants,
                                                  Marriott International, Inc. and
Dated: February 20, 2019                          Braemar Hotels & Resorts Inc.
         Case 8:19-cv-00350-PWG Document 12 Filed 02/20/19 Page 2 of 2




                                CERTIFICATE OF SERVICE
       I, Chad E. Kurtz, hereby certify that on this February 20, 2019, a copy of the foregoing

Motion to Transfer Venue, along with the accompanying Memorandum, Proposed Order,

exhibits, and Certificate of Service, have been served on the following via ECF, as follows:

                                   Daniel W. Whitney, Esq.
                                 Daniel W. Whitney, Jr., Esq.
                                       WHITNEY, LLP
                              401 Washington Avenue, Suite 1200
                                     Towson, MD 21204
                                    Attorneys for Plaintiff



                                                    __/s/ Chad E. Kurtz____________
                                                    Chad E. Kurtz
